Filed 7/7/16 R.B. v. Superior Court CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


R.B.,
         Petitioner,
v.
THE SUPERIOR COURT OF                                                A148146
MENDOCINO COUNTY,
                                                                     (Mendocino County
         Respondent;                                                 Super. Ct. No. SCUKJVSQ 14-17099)
MENDOCINO COUNTY HEALTH AND
HUMAN SERVICES AGENCY et al.,
         Real Parties in Interest.


                                        MEMORANDUM OPINION1
         R.B., father of J.B., petitions this court for extraordinary relief from the juvenile
court’s orders of April 7, 2016 bypassing reunification services and setting a permanency
planning hearing currently set for August 4, 2016. (Welf. & Inst. Code, §§ 361.5,
subd. (b)(3), 366.26).2 R.B. contends the court’s jurisdictional and dispositional findings
are not supported by substantial evidence. We issued an order to show cause on May 24,
2016. After careful consideration of the record and the parties’ contentions, we deny


         1
         We resolve this case by a memorandum opinion pursuant to California Standards
of Judicial Administration, section 8.1(2), (3).
         2
         Unless otherwise indicated, all further statutory references are to the Welfare and
Institutions Code.
petitioner’s request for extraordinary relief on the merits and affirm the juvenile court’s
orders.
             STATEMENT OF HISTORICAL AND PROCEDURAL FACTS
          Petition and Detention Hearing
          Minor J.B. was born in November 2014. He tested positive at birth for
methamphetamine. Mother admitted using methamphetamine before the birth. She also
tested positive for methamphetamine. The Mendocino County Health and Human
Services Agency (Agency), was notified and the baby was detained at the hospital. R.B.
was present following the birth and expressed surprise to hospital staff that he could still
have children.
          On November 14, 2014, R.B. called social worker Cahill and reported to her that
he had been in a relationship with mother since April 2014. He said he was currently
homeless, had recently been arrested for methamphetamine-related issues and was
currently receiving Alcohol and Other Drug Programs (AODP) services in Laytonville.
          On November 17, 2014, both parents were invited to drug test for the Agency.
Mother tested positive for methamphetamine. R.B. “refused to submit to a drug test and
ultimately admitted that he would test positive for methamphetamine.” He admitted to
social worker Nava “that he had a daily methamphetamine habit.” Both parents admitted
they did not have a relapse prevention plan. R.B. also reported at that meeting he had a
gambling problem. He had a history of seven referrals and two Child Welfare Services
cases. The social worker orally confirmed R.B.’s address and phone number.
          A petition pursuant to section 300, subdivision (b) was filed on November 17,
2014, alleging in paragraph (b-3) that R.B. “has a substance abuse issue that inhibits his
ability to parent his child, baby boy [S.].” It further alleged that R.B. admitted his recent
arrest, current enrollment in AODP, refusal to submit to a drug screen, and statement to a
social worker that he would test positive for methamphetamine if tested, and that “he has



                                              2
a daily methamphetamine habit of approximately $100 per day.” Paragraph (b-4) alleged
he was currently homeless. R.B. was given oral notice of the detention hearing.
       J.B. was formally detained November 18, 2014, after an uncontested detention
hearing at which only mother appeared.
       Jurisdiction
       At the uncontested jurisdiction hearing held on December 31, 2014, the court
found true the allegations under paragraphs (b-1), (b-3), and (b-4), and dismissed the
allegation under paragraph (b-2).
       Disposition
       The minor was in foster care. Shortly before the disposition hearing, mother
reported to the social worker that “she still sees [R.B.], and he does not express very
much interest in participating in services.” The social worker reported she had made
efforts to contact R.B. by mail, but he had not responded.
       An uncontested disposition hearing was held on January 15, 2015, at which time
mother was offered reunification services. R.B. was deemed statutorily ineligible for
reunification services. (§ 361.5, subd. (a).)
       Six-Month Review Hearing
       A contested six-month review hearing was held on July 2, 2015. R.B. was notified
by mail at the same ineffective address as before. He did not appear at the hearing. The
court terminated reunification services to mother, due largely to her continued use of
methamphetamine, and set a permanent plan hearing for October 29, 2015. Mother
timely petitioned for extraordinary relief. Her petition was denied September 23, 2015.3




       3
        S.S. v. Superior Court (Sept. 23, 2015, A145809 [nonpub. opn.]). The remittitur
issued October 26, 2015.

                                                3
         Subsequent Developments
         Following a due diligence search by the Agency, R.B. was personally served with
notice of the permanency planning hearing on August 11, 2015. He appeared at the
hearing on October 29, 2015 and was appointed counsel. A paternity test was ordered
and R.B. updated his address. The section 366.26 hearing was continued.
         On December 4, 2015, R.B. filed a request to vacate the section 366.26 hearing
and all orders after detention on grounds of lack of notice. Hearing was set for January 6,
2016. On that day, positive paternity results for R.B. were received into evidence. Both
parents were present at the hearing. The court set aside all findings and orders as to
father.4
         On February 3, 2016, the Agency filed a subsequent dependency petition (§ 342)
alleging in paragraph (b)(1) that father “has a chronic history of addiction, including an
extensive history of methamphetamine addiction which renders him unavailable and
incapable of providing for the safety and care of his young child, [J.B.].” The petition
alleged as supporting facts that on November 17, 2014, father told the social worker he
had a “$100–$200 per day meth problem” but his “real issue” was gambling. It also
alleged his refusals to take drug tests on November 17, 2014 and January 6, 2016, and his
admission that he took nonprescribed Vicodin while in drug treatment, and stated he
“ ‘knows when [he] is going to test and gets around that.’ ” Additionally, on June 11,
2015, mother admitted to social worker Quadrelli that father “provided and used
methamphetamine, alcohol, and marijuana with her on June 10, 2015.” On June 17,
2015, she admitted to Quadrelli that she used methamphetamine with father on June 16,
2015.5



         4
             The court also set aside all orders as to mother, but later reversed itself.
         5
        In the interest of brevity, allegations in the petition and the social worker’s
reports which were not sustained by the court are not summarized here.

                                                   4
       The “342 Subsequent Detention Summary” report indicates that R.B. is 49 years
old. Notes taken at the November 17, 2014 drug test were attached to corroborate the
allegations made in the petition concerning R.B.’s various admissions. The report added
that R.B. also stated at the time he sells “dope.”
       The report also included a summary of R.B.’s prior criminal history, which
reportedly began in 1986, although only the last 10 years were summarized. R.B.’s
history included a felony conviction for spousal battery in 2005; one misdemeanor
conviction for driving on a suspended license in 2005 (Veh. Code, § 14601.1), two
misdemeanor convictions for using controlled substances (Pen. Code, § 11550), one in
2006 and one in 2013, for which a drug treatment program was ordered as a condition of
probation; one misdemeanor conviction for fighting in public (Pen. Code, § 415,
subd. (1)) in 2011, and one misdemeanor conviction for disorderly conduct (Pen. Code,
§ 647, subd. (f)) in 2012. Between 2006 and 2013, R.B. also had numerous arrests for
being under the influence that were dismissed or not filed; one arrest for possession of a
controlled substance in 2007 (Health & Saf. Code, § 11377) which was not filed; arrests
in 2009 and 2010 for spousal battery and making criminal threats (Pen. Code, §§ 243,
subd. (e)(1), 422), which were not filed, and arrests in 2005 for receiving stolen property
and vehicle theft, and possession of marijuana while driving (Pen. Code, § 496, subd. (a),
Veh. Code, §§ 10851, subd. (a), 23222, subd. (b)), which were dismissed.
       The social worker’s jurisdictional report filed February 19, 2016 reiterated
information from the detention report but added the following correction. On May 10,
2006, father was arrested for being under the influence of a controlled substance and
served a 90-day sentence. He served another 90-day sentence following his arrest on the
same charge on July 25, 2007. On June 21, 2012, he was placed on probation for 24
months on his conviction for intoxication-related disorderly conduct. On July 24, 2013,
he was again arrested for being under the influence of a controlled substance in violation
of his probation; he was convicted of a misdemeanor and sentenced to probation for 18

                                              5
months. As a condition of his probation, R.B. was court-ordered into a drug treatment
program on July 24, 2013, which he completed on December 17, 2014. The court’s
signed order and court minutes were attached to verify R.B.’s entry into and exit from the
drug program.
       In addition, a social worker’s delivered service log (DSL) was attached to verify
that on November 17, 2014, R.B. refused to drug test, admitted he had taken a
nonprescription Vicodin the night before, said “he knows ‘when he is going to test and
gets around that,’ ” and admitted he had “a $100.00–$200.00 a day meth problem but
[his] real issue is gambling.” He also admitted he sells “dope.”
       A social worker’s DSL was attached to verify that on June 10, 2015, mother
admitted she relapsed on methamphetamine, alcohol, and marijuana, which R.B.
provided to her and used with her. On June 17, 2015, mother admitted she and R.B. used
methamphetamine and marijuana together the previous night, on June 16.
       R.B. again refused to drug test for the Agency on January 6, 2016.
       The balance of the report documented R.B.’s lack of expressed interest in his child
and lack of contact with the Agency from November 17, 2014 to date (February 2016).
On January 6, 2016, he indicated through counsel he was willing to begin services, but
never picked up his referrals to anger management, substance use disorder treatment and
intake support group. Eventually, copies of the referrals were given to his attorney.
       R.B. filed objections on hearsay grounds to statements in the social worker’s
report regarding his criminal history, his social service history regarding his daughter,
J.M., and statements made by mother about father.
       Jurisdictional Hearing
       A jurisdictional hearing was held on March 3, 2016. The Agency submitted on the
social worker’s jurisdictional report. R.B. testified he told the social worker he used to
have a “[$]100 to $200-a-day habit” until he began attending the drug treatment program.
He denied telling the social worker he knew how to get around drug testing. He denied

                                             6
telling the social worker he had taken a Vicodin, and denied using illegal drugs with
mother on June 10 or any other day after the child’s birth. R.B. admitted he lived with
mother off and on, and that she would get mad at him and leave when he refused to
supply her with drugs.
       The court found the (b)(1) allegation to be true. The court specifically found
R.B.’s testimony not credible on this issue and found corroboration of mother’s
statements about R.B.’s current drug use.6
       Disposition Hearing
       As relevant here, the social worker’s report filed March 28, 2016 added little new
information, except that R.B. again refused to drug test on March 3, 2016. R.B. “has not
met the child since his birth . . . , and has not made efforts to visit the child.” For all the


       6
         The court explained: “First of all, we do have [mother’s] comment as to what
occurred in June of this year and, . . . even though it may not be sufficient by itself
without corroboration, I do find substantial corroboration, enough to tie it in and make it
a sustainable allegation. [¶] Specifically, among other things, the part of a jurisdictional
report from December of 2014 just referred to . . ., and I note in part Mr. [B.] refuses to
submit to a drug test and ultimately admitted that he would test positive for
methamphetamine. That’s contrary to what he was testifying to today. [¶] This is not
simply that he had a habit in the past, but he was stating at the time when he refused to
submit that he had a meth habit. Now there may have been a misunderstanding, but
we’ve got a social worker stating in this report that he stated he would test positive and
he admitted that he had a daily meth habit. [¶] Additionally, Mr. [B.]’s comments
regarding the same issue at the same . . . meeting, but this time in the jurisdictional report
filed in February of this year indicates that not only did Mr. [B.] claim he figured out how
to get around testing, he likewise refused to provide a urine sample to the agency. That’s
already been acknowledged. But the fact that he was indicating that he knew how to get
around testing, he may or may not have known how to get around testing, but apparently
it was something that may have made a difference in terms of what was going on in terms
of his ongoing treatment versus his ongoing use. [¶] He also . . . admitted to taking
Vicodin. Now his testimony was it was just Motrin, prescription Motrin from his mother,
but that’s contrary to what the social worker has stated and would undercut Mr. [B.]’s
credibility in that regard, and this was a prescription medication that was not prescribed
to him. In looking at all these factors together, I do find there’s sufficient corroboration
and I do find that (B)(1) is sustained.”

                                               7
reasons previously stated, the Agency recommended that reunification services be
bypassed pursuant to section 361.5, subdivision (b)(13).
       A disposition hearing was held on April 7, 2016. Deputy County Counsel
Douglas Parker testified that as a former district attorney he is familiar with the
California Law Enforcement Telecommunications System (CLETS) and is assigned to
assist the Agency by reviewing and interpreting CLETS reports. He reviewed the
CLETS report for R.B. “alongside the information as it was interpreted by the social
worker, looking at the convictions, the identifications of the person involved, and all
arrests that I could find,” and opined that “the notes that Ms. Quadrelli made are accurate
in that they do show the proper convictions where listed for [R.B.], born in 1967 on
February 2nd.” Counsel for R.B. restated his objection that “CLETS itself is hearsay
because it’s not a court document, it’s not the sentencing document, it’s not the court
minutes, it’s not the judgment.” It was offered as a business record and an official court
record. The court overruled the objection.
       Social worker Herold testified. She was present at the meeting on November 17,
2014, and asked R.B. to submit to drug testing. R.B. stated he had a $100- to-$200-a-day
methamphetamine habit. To her mind, he understood he was being asked about his drug
use at the present time, not at some time in the past. He also said he had taken a Vicodin,
and he would not test because he feared the Vicodin would show up.
       Social worker Quadrelli testified about her limited contacts with R.B., his
disinterest in his child, and his refusal to pick up his referrals for services. The court
admitted into evidence certified copies of the conviction for which R.B. was ordered into
drug treatment. At the conclusion of the hearing the court found that the bypass
provisions of section 361.5, subdivision (b)(13) applied. Specifically, the court found
“that there has been chronicity in terms of drug usage” and that “there is resistance within
the meaning of the statute.” The court noted that based on the social worker’s DSL, it
believed R.B.’s comment about the extent of his drug use at the November 2014 meeting

                                               8
was meant to indicate the present tense. The court also believed the evidence that R.B.
had used drugs twice in June showed not just chronicity but resistance to treatment.
                                      DISCUSSION
       R.B. argues the trial court’s jurisdictional and dispositional findings are not
supported by substantial evidence. “ ‘On review of the sufficiency of the evidence, we
presume in favor of the order, considering the evidence in the light most favorable to the
prevailing party, giving the prevailing party the benefit of every reasonable inference and
resolving all conflicts in support of the order.’ ” (In re Tanis H. (1997) 59 Cal. App. 4th
1218, 1227.) As an appellate court, we do not reassess the credibility of witnesses or
reweigh the evidence. (Ibid.)
       We have reviewed the evidence adduced at both hearings with this standard in
mind. The evidence adduced at the jurisdictional hearing more than amply supported the
juvenile court’s finding that R.B. currently has a substance abuse problem that interferes
with his ability to safely parent his child. At the time of minor’s birth, R.B. made a
number of statements, summarized at length above, that support the inference he was at
that time suffering from a significant methamphetamine addiction, despite his
participation in a court-ordered drug treatment program. R.B.’s age, and the length of his
drug-related criminal record, support the conclusion his problem is a long-standing one.
Statements made by mother, who continued to see and sometimes cohabit with R.B.
throughout the dependency proceedings, demonstrated R.B. continued to use drugs in
June of 2015. The conclusion is inescapable that a person with a chronic drug
dependency habit is not able to safely parent his child. It is true R.B. testified that much
of the evidence against him was false. However, the juvenile court disbelieved him and
believed the social workers, and we are bound by those credibility determinations.
       R.B. also argues the evidence of mother’s statements that she used illegal drugs
with him in June 2105 was inadmissible and should not have been considered by the
court. We disagree. Section 355, subdivision (b) provides that hearsay evidence

                                              9
contained in a social study7 prepared by the petitioning agency is admissible and
constitutes competent evidence upon which a finding of jurisdiction pursuant to section
300 may be based. However, “[i]f a party to the jurisdictional hearing raises a timely
objection to the admission of specific hearsay evidence contained in a social study, the
specific hearsay evidence shall not be sufficient by itself to support a jurisdictional
finding or any ultimate fact upon which a jurisdictional finding is based, unless the
petitioner establishes one or more of the following exceptions: [¶] (A) The hearsay
evidence would be admissible in any civil or criminal proceeding under any statutory or
decisional exception to the prohibition against hearsay.” (§ 355, subd. (c)(1).)
       If no exception to the hearsay rule applies, the evidence must be corroborated. (In
re R.R. (2010) 187 Cal. App. 4th 1264, 1280, citing In re B.D. (2007) 156 Cal. App. 4th
975, 983–984.) “[W]ith respect to dependency jurisdictional findings, corroborative
evidence, whether direct or circumstantial, (1) is sufficient if it tends to connect the
allegedly offending parent with the alleged negligent act even though it is slight and
‘ “entitled, when standing by itself, to but little consideration [citations], nor does it need
to establish the precise facts” ’ in the hearsay statements; (2) is sufficient if it tends to
connect the allegedly offending parent with the alleged negligent act and the parent’s
‘ “own statements and admissions, made in connection with other testimony, may afford
corroboratory proof sufficient” ’ to find jurisdiction; (3) need not ‘ “go so far as to
establish by itself, and without the aid of the testimony of [the hearsay declarant], that the
[allegedly offending parent] committed the [negligent act] charged” ’; (4) may include
the allegedly offending parent’s ‘ “own testimony and inferences therefrom, as well as
the inferences from the circumstances surrounding the entire transaction” ’; and (5) may


       7
         “For purposes of this section, ‘social study’ means any written report furnished
to the juvenile court and to all parties or their counsel by the county probation or welfare
department in any matter involving the custody, status, or welfare of a minor in a
dependency proceeding.” (§ 355, subd. (b)(1).)

                                               10
consist of ‘[f]alse or misleading statements to authorities . . . or as part of circumstances
supportive of corroboration.’ ” (In re Christian P. (2012) 208 Cal. App. 4th 437, 448,
quoting In re B.D., at p. 985.) However, hearsay evidence that would be inadmissible at
a jurisdictional hearing may nevertheless by considered at a dispositional hearing. (In re
Vincent G. (2008) 162 Cal. App. 4th 238, 244.)
       County counsel argues the evidence was admissible under Evidence Code section
1230, statements made against interest.8 Here, R.B.’s counsel appeared to concede
mother was not available, and mother’s admission to the social worker that she used
controlled substances with R.B. put at risk her interest in ever gaining custody of her
child. In any event, R.B.’s admission that he continued to reside with mother off and on,
and that she looked to him to supply her with drugs, along with extensive evidence of the
long-standing nature of his methamphetamine habit, including a lengthy criminal record
of drug-related offenses, his prior admissions, and his refusals to submit to drug tests,
were sufficient corroboration of mother’s statements.
       The evidence was also sufficient to support a bypass of reunification services.
Pursuant to section 361.5, subdivision (b)(13), the court may deny reunification services
to a parent if the parent “has a history of extensive, abusive, and chronic use of drugs or
alcohol and has resisted prior court-ordered treatment for this problem during a three-year
period immediately prior to the filing of the petition that brought that child to the court’s
attention.” R.B. argues the court’s finding that he suffers from extensive, abusive and
chronic substance abuse is not supported by substantial evidence because his criminal

       8
         Evidence Code section 1230 provides: “Evidence of a statement by a declarant
having sufficient knowledge of the subject is not made inadmissible by the hearsay rule if
the declarant is unavailable as a witness and the statement, when made, was so far
contrary to the declarant’s pecuniary or proprietary interest, or so far subjected him to the
risk of civil or criminal liability, or so far tended to render invalid a claim by him against
another, or created such a risk of making him an object of hatred, ridicule, or social
disgrace in the community, that a reasonable man in his position would not have made
the statement unless he believed it to be true.”

                                              11
record as summarized by the Agency inaccurately included his father’s and his son’s
criminal past as well as his own, and because the social worker’s summary was
inadmissible secondary evidence. We disagree.
       As to the first point, the trial court rejected R.B.’s assertion of factual error in the
CLETS information and accepted county counsel Parker’s testimony as to his experience
in interpreting CLETS summaries provided to social workers, his understanding that the
social worker is prohibited from including the original CLETS report in the social study,
and his opinion that the social worker in this case accurately represented the criminal
record belonging to R.B., born on February 2, 1967. As to the second point, our Supreme
Court has held that a CLETS printout is immune to a hearsay challenge, as it qualifies as
an official record under Evidence Code section 1280. (People v. Martinez (2000)
22 Cal. 4th 106, 126–128.) Furthermore, even if the printout were hearsay, hearsay is
admissible at the dispositional hearing. (In re Vincent G., supra, 162 Cal.App.4th at
p. 244.) Under the circumstances, the trial court did not abuse its discretion in
considering an accurate summary in the social study of the information contained in the
CLETS printout.
       R.B. also argues the evidence is insufficient to support the court’s finding that he
resisted drug treatment. We disagree. The court’s finding was based on evidence that he
knew how to game drug testing, evidently did so while in a court-ordered treatment
program, graduated from the program, and then continued using drugs, as evidenced by
mother’s statements and his own repeated refusals to submit to drug tests. The court’s
findings of chronicity and resistance to treatment are supported by substantial evidence.




                                              12
                                     DISPOSITION
       The petition for extraordinary writ is denied on the merits. (See Cal. Const., art.
VI, § 14; Kowis v. Howard (1992) 3 Cal. 4th 888, 894; Bay Development, Ltd. v. Superior
Court (1990) 50 Cal. 3d 1012, 1024.) The decision is final in this court immediately.
(Cal. Rules of Court, rules 8.452(i), 8.490(b)(2)(A).)




                                             13
                                 _________________________
                                 DONDERO, J.


We concur:


_________________________
MARGULIES, Acting P.J.


_________________________
BANKE, J.




                            14
A148146




          15